DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 1/29/19.  As directed by the election, claims 1-20 have been cancelled, and claims 21-35 have been added.  Claims 21-35 are pending in this application.

Election/Restrictions
Applicant's election without traverse of the Species I drawn to Figures 1 and 2 which reads on claims 21-35 in the reply filed on 12/21/20 is acknowledged.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 27 and 35, the limitation “…its.…” renders the claim indefinite because it is unclear what structural element its is referring to. All structural elements of the invention must be clearly identified and positively recited in the claim language.  Appropriate clarification is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is zappropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  

Claims 21-35, and any claims dependent on the rejected independent claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10178893.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose the same invention as elected in the embodiment of Figures 1 and 2, and as outlined in the claims: A shoe comprising: a sole having an upper surface with an outer edge and a 10lower surface; a top member having a distal front end portion, a proximal heel end portion, a medial side and a lateral side and mounted on the sole, the top member and sole defining a space therebetween configured to receive a foot, the top member further having an 15ankle opening with a distal end and a proximal end and a lateral side and a medial side, a lower connective edge, a fold back portion, and a fixed portion; a connection area for connecting the upper surface of the sole at the outer edge thereof and the lower connective edge of 20the top member, the connection area extending along the outer edge of the upper surface of the sole and the lower connective edge of the top member; and  Page 3USSN 16/192,530January 29, 2019 a single fastening means in the form of one continuous zipper fastener in the top member, the zipper fastener extending from a starting point at a midpoint between the distal end and the proximal end of the ankle 5opening on the lateral side of the ankle opening, traversing the lateral side of the top member at a descending angle directly towards the connection area where the lateral side of the top member becomes the distal front end portion continuing across the distal front end portion of the shoe 10at the connection area, to where the distal front end portion becomes the medial side of the top member and then traversing the medial side of the connection area, the zipper fastener travelling in a direction towards the proximal heel end portion of the shoe to a zipper termination point located midway between 15the distal front end portion of the shoe and the distal end of the ankle opening on the medial side of the top member such that the fold back portion of the top member is movable between a first position where the space is closed when the zipper fastener is closed to the ankle opening starting point and 20a second position where the space is open when the zipper fastener is unzipped to the zipper termination point thereby allowing the fold back portion of the top member to be foldedPage 4USSN 16/192,530January 29, 2019 back while the fixed portion of the top member is positioned to provide foot access to the space when the zipper fastener is open, the zipper fastener permitting a single and continuous 5motion to move completely from the ankle opening starting point to the zipper termination point to effect opening of the space and providing foot access to the space, and from the zipper termination point to the ankle opening starting point to effect closing of the space, respectively.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732